EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the claims,
Claim 1, line 3, after “the” and before “composition”, insert “(meth)acrylic polymer and the polyvinyl acetal polymer”
Claim 1, line 6, after “and” and before “polyvinyl”, insert “the”
Claim 2, line 3, after “structures”, insert “of the structured layer”
Claim 2, line 3, after “and” and before “polyvinyl”, insert “the”
Claim 4, line 3, after “and” and before “polyvinyl”, insert “the”
Claim 6, line 3, between “layer, “ and before “structures”, insert “the”
Claim 6, line 3, after “or”, insert “the”
Claim 6, line 4, after “and” and before “polyvinyl”, insert “the”
Claim 7, line 1, after “proximate”, delete “a” and insert “the”
Claim 8, line 1, after “and”, insert “the”
Claim 9, line 2, after “and” and before “polyvinyl”, insert “the”
Claim 10, line 1, after “and/or” and before “backing”, insert “the”
Claim 12, line 1, after “layer,”,  insert “the”
Claim 12, line 2, after “or” and before ”filling”, insert “the”
Claim 14, line 2, after “or” and before “backing”, insert “the”.
Claim 33, line 2, “delete composition”
Claim 34, line 2, “delete composition”.

Authorization for this examiner’s amendment was given in a telephone interview with Carolyn Fischer on 09 Mar. 2021.



Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

Claims 1-16, 18, 29, and 33-34 are allowed.

Rachidi et al. (WO 2005/058594 A1, published 30 Jun. 2005, hereinafter Rachidi) teaches a three-layer, polymeric film, with one layer containing 60% acrylic resin and 10% polyvinyl butyral (PVB) and the other two films containing PVDF (a fluoropolymer) and acrylic resin (page 10, Example 5).  The second layer includes ZnS (page 10, Example 5), a pigment.  The middle layer of Example 5 corresponds to the second layer of the claimed invention, and the first layer of Example 5 corresponds to a backing containing poly(meth)acrylic polymer.  Polyvinyl butyral would necessarily possess the polymerized unit of claim 1.  
Rachidi does not teach that his layer comprising a blend of acrylic resin and polyvinyl butyral resin has a single Tg.

Gower and Shanks (“Acrylic acid level and adhesive performance and peel master-curves of acrylic pressure-sensitive adhesives,” J.Poly.Sci.B: Poly.Phys., Vol. 44, pp. 1237-1252, published 2006, hereinafter Gower) teaches a (meth)acrylic copolymer with butyl acrylate, 2-ethylhexyl acrylate, methyl methacrylate, and acrylic acid as monomers (Abstract).  Gower teaches copolymers with 2 -6 wt.% acrylic acid (page 1240, Table 1).


Tripathy et al. (“Novel poly(butylene terephthalate)/poly(vinyl butyral) blends by in situ polymerization of cyclic poly(butylene terephthalate) oligomers,” Polymer Vol. 44 (2003) 1835-1842, published 2003, hereinafter Tripathy) teaches that one method for forming a miscible polymer blend with a single glass-transition temperature is to polymerize one of the polymers in the presence of the other polymer (Abstract and page 1836, column 1, 3rd paragraph).
Tripathy does not teach a blend of (meth)acrylic polymer and a polyvinyl acetal polymer; and therefore, does not teach a blend of these two polymers with a single Tg.

Rueda de la Garza (“The effects of crosslinking in polymer miscibility,” PhD Thesis, University of London, published Dec. 1987, hereinafter Rueda de la Garza) teaches that when two polymers are mutually miscible they are optically clear (page 49, Section 2.5.2 Optical Clarity).
Rueda de la Garza does not teach a blend of (meth)acrylic polymer and a polyvinyl acetal polymer; and therefore, does not teach a blend of these two polymers with a single Tg.


Schroeder et al. (US Patent 5,820,957, published 13 Oct. 1998, hereinafter Schroeder) teaches an anti-reflective film, containing acrylics (col. 3, lines 32-44), with a structured surface including a textured matte layer (col. 1, line 66 – col. 2, line 6).


Wilson et al. (US Patent 5,296,277, published 22 Mar. 1994, hereinafter Wilson) teaches an adhesive layer with a topologically microstructured surface (Abstract).  Wilson teaches that the strength of the adhesive bond is controlled by the application pressure (col. 2, lines 61-66); therefore, his adhesive layer is pressure-sensitive.
Wilson does not teach a blend of (meth)acrylic polymer and a polyvinyl acetal polymer; and therefore, does not teach a blend of these two polymers with a single Tg.

Christian et al. (US Patent 6,200,666 B1, published 13 Mar. 2001, hereinafter Christian) teaches films for thermal transfer that include a release layer (Abstract).
Christian does not teach a blend of (meth)acrylic polymer and a polyvinyl acetal polymer; and therefore, does not teach a blend of these two polymers with a single Tg.

Pavlinec et al. (“Influence of crosslinking on surface hardness of poly(methyl methacrylate),” J.Macromolecular Sci., Part A, Vol. 34, Issue 1, pp 81-90, published 24 Sep. 2006, hereinafter Pavlinec) teaches poly(methyl methacrylate) with different crosslink densities (Abstract).
Pavlinec does not teach a blend of (meth)acrylic polymer and a polyvinyl acetal polymer; and therefore, does not teach a blend of these two polymers with a single Tg.


However, in the Response After Final Action, mailed 03 Mar. 2021, applicant properly declares that Janoski and the claimed invention were owned by the same entity, 3M Innovative Properties Company, and subject to an obligation of common assignment to 3M Innovative Properties Company.  Therefore, Janoski is not prior art for the claimed invention under the USC 102(b)(2)C exception.

Upon updating the searches, Legendre et al. (US Patent Application 2005/0249763 A1, published 10 Nov. 2005, hereinafter Legendre) was found.  Legendre teaches that interpenetrating networks can be formed from blends of polyurethanes, acrylic copolymers, and other synthetic polymers; these interpenetrating networks are formed by the simultaneous 
Legendre does not teach a blend of (meth)acrylic polymer and a polyvinyl acetal polymer; and therefore, does not teach a blend of these two polymers with a single Tg.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Item 31 in Figure 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is (571)272-9603.  The examiner can normally be reached on M - F 7:30 - 5:00, Alt Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787